UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7726


TONY BARROW,

                 Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01144-GBL-TCB)


Submitted:   March 7, 2014                   Decided:    April 29, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony Barrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony Barrow, a federal prisoner, appeals the district

court’s   order   denying    relief     on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, while we grant leave to proceed in forma

pauperis,   we    affirm    for   the   reasons    stated   by   the   district

court.    Barrow v. Wilson, No. 1:13-cv-01144-GBL-TCB (E.D. Va.

filed Sept. 16, entered Sept. 17, 2013).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2